Citation Nr: 1549530	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for removal of cartilage in the left knee (left knee disability).

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which included the denial of an entitlement of service connection for a right knee disability, to include as secondary to a left knee disability claim.  

Of note, substantive appeals were filed in May 2014, in which the Veteran perfected appeals for only the two issues listed on the title page.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.

FINDINGS OF FACT

1.  By a July 1979 rating decision, the RO denied the Veteran's claim of service connection for a left knee disability.  The Veteran was notified of the decision but did not appeal. 
 
2.  Evidence received since the RO's July 1979 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, and it raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current left knee disability is not related to service.



CONCLUSIONS OF LAW

1.  A July 1979 rating decision that denied service connection for left knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received, and the Veteran's claim for service connection for left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

In a standard March 2012 letter, the RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen his previously denied claim for service connection for a left knee disability.  The letter also advised the Veteran of the bases for the prior denial.  Moreover, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  Thus, VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and private treatment records.

The Veteran was provided a VA medical examination in June 2012.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examination, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met for this claim.

II. Analysis

Reopened Claim

A decision by the RO generally becomes final when not appealed within a year of notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1105 (2015).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim of service connection for a left knee disability was denied by the RO in a July 1979 rating decision (characterized as a left knee injury and removal of left knee cartilage).  The evidence of record at the time of the July 1979 decision consisted of service treatment records, a March 1979 private medical record and an April 1979 VA examination.  The RO denied the claim and the Veteran was informed of that decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement with the decision, nor was any new and material evidence received during the remainder of the appeal period.  The July 1979 rating decision is therefore, final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In December 2011, the Veteran submitted the instant request to reopen a claim of service connection for a left knee disability. 

The evidence received since the July 1979 Board decision includes VA treatment records, private medical records and a June 2012 VA examination.  The evidence received is new because it was not previously considered by VA.  The Board also finds that the new evidence to be material.  Specifically, the private medical records reflect a report of ongoing complaints and treatment for a left knee condition since separation from service.  

The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim of service connection for a left knee disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Specifically, in its July 1979 rating decision, the RO had denied the claim because of the absence of medical evidence showing continuity and chronicity of the disability since separation from service.  Thus, having found that new and material evidence has been added to the record, the Veteran's claim of service connection for a left knee disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will proceed to address the merits of the claim; the Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for a left knee disability.  He asserts that his left knee condition is due to his active military service.  

Service treatment records dated in December 1977 show treatment for left knee pain.  It was noted that the Veteran had a ligamentous strain.  In April 1979, the Veteran submitted an accident report and indicated that he was injured playing football during service.  Thus, the evidence shows some problem or injury affecting the left knee in service.  

After that possible injury, the Veteran's separation examination was normal and did not reveal a left knee problem.  Private treatment notes from Huntsville Orthopedic Associates, P.A., show treatment for the Veteran's knee from March 1979 through March 1995.  Significantly, a March 1979 doctor's statement shows that the Veteran slipped and fell in his home and injured his left knee.  He had a locked knee with effusion and pain, and an inability to fully extend the knee.  The diagnosis was probable internal derangement of the knee and left knee surgery was scheduled.  Thus, there is evidence of a post-service intercurrent injury to the left knee.

Shortly thereafter, in connection with his original claim, the Veteran underwent VA examination in June 1979.  The diagnoses were post-operative surgery of the left knee with relaxation of the cruciate ligaments of the left knee.  Both the in-service football injury and the March 1979 private record was recorded in the history by the VA examiner.

As indicated previously, private treatment records continued to show treatment for the left knee problems through the 1980's into the 1990's.  More recent VA treatment records, including those dated in March 2013, show that the Veteran complained of knee pain and was assessed with crepitus in his left knee. 

In connection with the present claim to reopen, the Veteran was afforded a VA examination in June 2012 to address a possible nexus.  He reported injuring his knee while in service.  Flare-ups were not noted.  The Veteran's left knee forward flexion was to 115 degrees and his left knee extension was to zero degrees.  Excess fatigability and pain on movement were also noted.  A meniscal tear and frequent episodes of joint pain were found.  It was noted that the Veteran underwent a meniscectomy in 1979 and 1982.  The Veteran was diagnosed with degenerative arthrosis.  

The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused the claimed in-service injury, event or illness.  He noted that the Veteran was diagnosed with a ligamentous injury while in service.  He also noted that the Veteran's separation examination had no complaints of knee problems and his physical examination was essentially normal.  The examiner stated that there was evidence of a fall at home several months after separation and subsequent knee problems for which he underwent left knee arthrotomy and meniscectomy.  No mention of ligamentous treatment was seen.  The present examination and x-ray findings were consistent with residuals of the post-military service injury and treatment.  


After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disability.  The Veteran was treated for left knee pain while in service, and is currently diagnosed with degenerative arthrosis.  However, there is no medical opinion linking the Veteran's knee disability to service.  The only sufficient medical opinion of record addressing the relationship between the current condition and service is that of the VA examiner and such opinion is against the claim. 

In this regard, the Board finds the opinion of the June 2013 VA examiner to be persuasive and most probative as to the nexus element of the claim.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service treatment, post-service treatment and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent and probative opinion to the contrary.

While the Veteran contends that his left knee disability is related to his military service, the Board accords significantly greater probative value to the diagnosis and opinion rendered by the expert VA medical professional who considered the Veteran's theory but did not endorse it.  It may be intuitive for the Veteran to attribute his current problems to the in-service football injury; however, the greater weight of the evidence shows that it is more likely attributed to the post-service injury.  Thus, the nexus element of the claim is not established because the disability is related to a post-service intercurrent injury.

To the extent the theory of continuity of symptomatology may apply as the Veteran has current arthrosis (arthritis) of the left knee, the Board finds that this theory cannot serve to show a nexus because of the affirmative evidence of a post-service injury that breaks any continuity.  See 38 C.F.R. § 3.303(b).

Thus, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a left knee disability is not warranted.


ORDER

The previously denied claim of entitlement to service connection for a left knee disability is reopened; however, service connection for a left knee disability is denied.


REMAND

The Board finds that further development is required prior to adjudicating the remaining claim on appeal.  The Veteran contends that he is entitled to service connection for tinnitus due to noise exposure during military service.  

The Veteran's military occupational specialty was heavy vehicle operator.  He has stated that he was exposed to noise from heavy equipment and aircrafts within the air wing.  He noted that he did not have adequate hearing protection and that the noise exposure created an almost constant ringing/buzzing in his ears.  

The Veteran was afforded an audiological examination in May 2012.  He reported noise exposure in service.  He also noted post-occupational noise exposure for about 10 years in general contracting with use of ear protection.  He also reported intermittent tinnitus with an onset while working in Iraq in a civilian position around 2003.  He noted that tinnitus occurred about 4 times a week, for a duration of 2 minutes each time.  

Upon examination, it was found that the puretone threshold results from the hearing test were deemed invalid.  The examiner stated that a degree of hearing sensitivity could not be determined since results were deemed invalid due to inconsistent and unreliable responses.

A June 2012 audiology note indicates that the May 2012 VA examiner had reviewed the Veteran's claims file.  The examiner opined that tinnitus was less likely as not caused by or the result of noise exposure in the military.  She stated that normal hearing sensitivity with no significant change in thresholds for either ear was found in service.  She noted that if there was no hearing loss or changes, the cause of tinnitus probably lied elsewhere, or more likely, could not be determined to a reasonable degree of certainty based on the evidence.  

Although the VA examiner opined that the Veteran's tinnitus was not related to his noise while in service, the examiner noted that results from the examination were invalid due to inconsistent and unreliable responses.  Giving the Veteran the benefit of the doubt, the Board finds that a new VA examination is necessary to determine the etiology of the Veteran's claimed tinnitus.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional, other than the examiner who conducted the May 2012 examination, to determine the nature and etiology of the claimed tinnitus.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed tinnitus had its onset during active service, or is related to any in-service disease, event, or injury, to include exposure to loud noise.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the issue remaining on appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


